Citation Nr: 1243425	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  10-37 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to service connection for bilateral arthritis of the metatarsals.  



REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Esq.



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel 



 
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1966 to February 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for "degenerative joint disease (DJD) of the metatarsal cuneiform joints".  The Veteran's claim characterized the disability for which service connection was sought as "foot problems".  An interim (September 2010) rating decision granted service connection for bilateral pes planus.  Consequently, the issue remaining on appeal is that listed on the preceding page.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran claims that his bilateral foot arthritis was incurred in service.  He asserts that he sought treatment for his feet on several occasions during service. 

The Veteran's service treatment records showed flat feet were noted on a pre-induction examination; that early during service (in July 1966) he was seen for a complaint of trouble with his feet, and that his boots were too big.  He was to be fitted with less wide boots.  No further follow-up was noted; on service separation examination no foot complaints were noted.  

In connection with the instant claim, the Veteran indicated that he had recently discovered he could receive VA treatment for his feet, and that he had received such treatment at the Lyons, New Jersey VA facility.  

On an October 2009 VA examination the diagnoses were pes planus and bilateral metatarsal arthritis.  The examiner indicated, in essence, that neither disability was service related (because the flat feet were a congenital disorder, and the metatarsal arthritis was age-related).  A private podiatrist subsequently opined that more likely than not the Veteran's pes planus was exacerbated by training and marching in service.  

A review of the record found no records of VA treatment for the Veteran's feet (either in the paper claims folder or in Virtual VA).  As the Veteran has identified such treatment (at Lyons VAMC) and because VA treatment records are constructively of record and may contain relevant information, the VA treatment records must be secured for the record.   

Furthermore, in an August 2010 statement the Veteran indicated that he had received treatment for his feet from a Dr. C.  It is unclear whether Dr. C is a VA provider or is a private physician.  Either way, records of treatment by Dr. C. are likely to contain information pertinent to the matter on appeal, VA has the obligation to obtain them.  38 C.F.R. § 3.159(c)(1).  In August 2010, the Veteran's attorney submitted a report of evaluation by a private podiatrist (who related the Veteran's foot disabilities to his service).  That provider cited to X-rays taken in January and October 2009; while the date of those in October 2009 corresponds to a VA examination (when X-rays were taken), there is no report in the record corresponding to the January 2009 X-rays (suggesting that further records remain outstanding and, as they are likely pertinent, need to be secured).   

Finally, the October 2009 VA examination report contains a notation that the Veteran took a medical retirement in 2006 (for a physical problem identified as foot pain).  Consequently, records related to the Veteran's retirement may also have bearing on his claim and should be secured; they also raise a question as to whether he was awarded Social Security Administration (SSA) disability benefits.  If so, VA is obliged to secure the medical records considered in connection with such award.   See 38 C.F.R. § 3.159(c)(2).

Finally, as the examining podiatrist on October 2009 VA examination (who provided opinions against the Veteran's claim) based his opinions on a record now shown to be less than complete, and because there is a medical opinion to the contrary that must be addressed, another VA examination that resolves the medical questions remaining is necessary.  

The Veteran is advised that a governing regulation provides that when evidence or information requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  See 38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to identify all providers of evaluation and/or treatment he has received for his feet since his separation from service, and to provide releases necessary for VA to obtain any private records of such evaluations and/or treatment, as well as records pertaining to his reported disability retirement (due to his feet).  The RO should secure for the record copies of complete clinical records from all sources identified (to specifically include records from the Lyons VAMC; records of treatment by Dr. C.; any SSA disability claim-related records existing, and the records pertaining to the Veteran's reported disability retirement).  If any records identified are unavailable, the reason for their unavailability must be noted in the record.  .

2. The RO should then arrange for a podiatry examination of the Veteran to determine the likely etiology of his arthritis of the metatarsals.  The Veteran's claims file (to include this remand, all pertinent records in Virtual VA-copies of which must be available for the examiner's review, and all records received pursuant to the request above) must be reviewed by examiner in conjunction with the review and any diagnostic studies indicated must be completed.  Based on a review of the record and examination of the Veteran the examiner must provide an opinion that responds to the following:

(a) What is the most likely etiology for the Veteran's arthritis of the metatarsals of both feet?  Specifically, is it at least as likely as not that such disability is related to the Veteran's service (to include his boot problem noted therein, as well as his marching and training activities)?  
(b) If the metatarsal arthritis is determined to not be related directly to the Veteran's service, was it either caused or aggravated by his now service- connected pes planus?
(c) Please comment on the opinion offered by SYD, DPM, in August 2010, expressing agreement or disagreement with the opinion, and explaining the rationale for the agreement or disagreement.

The examiner is asked to explain the rationale for all opinions, with citation to supporting factual data (and/or) medical literature as deemed appropriate.   

3.  The RO should ensure that all development sought above is completed, and then re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

